Citation Nr: 0411426	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  98-04 921A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether a request for waiver of the recovery of an overpayment of 
death pension benefits in the amount of $3,702 was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who served on 
active duty from June 1963 to May 1967 and from July 1971 to 
August 1987.  He died in April 1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 decision of the Committee on Waivers 
and Compromises (Committee) of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 1999, the Board remanded the case to the RO for 
additional development.  The case now is before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  In April 1995, the appellant was awarded death pension 
benefits, effective July 1, 1994.         

2.  By letter dated April 24, 1996, the appellant was notified 
that her death pension benefits had been reduced, effective March 
1, 1995, on the basis of additional income as reported on her 
Eligibility Verification Report (EVR).

3.  By letter dated May 9, 1996, VA notified the appellant of an 
overpayment of $3,702.00 and her right to request a waiver of the 
overpayment within 180 days.

4.  The appellant's request for waiver of recovery of the 
overpayment was not received by the VA until May 22, 1997, more 
than 180 days after notification of the overpayment at issue.


CONCLUSION OF LAW

The appellant's request for waiver of the recovery of an 
overpayment of death pension benefits in the amount of $3,702 was 
not timely filed.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.963(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  However, these changes are not applicable to claims such 
as the one decided here.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute at 
issue in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Furthermore, because 
the law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).  

Preliminary review of the record in this case indicates that the 
overpayment at issue appears to have resulted from the retroactive 
reduction of the appellant's death pension award, after she 
reported receipt of additional countable annual income.  

In compliance with the August 1999 Board remand, the Committee 
obtained a certification from the VA Debt Management Center (DMC) 
in Fort Snelling, Minnesota, that the first demand letter, which 
contained the Notice of Rights, was dated May 9, 1996 and that it 
was sent to the appellant's address of record and was not returned 
as undeliverable due to a bad address.  Given the foregoing, the 
Board finds that VA has substantially complied with the Board's 
August 1999 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. App. 
268 (1998) where Board's remand instructions were substantially 
complied with).

Under the applicable regulations, a request for waiver of 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the debtor.  
The 180-day period may be extended if the individual requesting 
waiver demonstrates that, as a result of an error by the VA or the 
postal authorities, or due to other circumstances beyond the 
debtor's control, that there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  If the requester does 
substantiate that there was such a delay in the receipt of the 
notice of indebtedness, the 180-day period shall be computed from 
the date of the requestor's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963(b)(2) (2003).

In April 1995, the appellant was awarded death pension benefits, 
effective in July 1994, based on zero countable income.  In an EVR 
dated April 11, 1996, the appellant reported additional interest 
and dividend income.  By letter dated April 24, 1996, the 
appellant was notified that her death pension benefits had been 
reduced, beginning March 1, 1995, on the basis of additional 
countable income as reported on her April 1996 EVR, that this 
adjustment would result in an overpayment of benefits, and that 
she would be notified of the exact amount of the overpayment and 
given repayment information.  

In a January 1997 VA Form 21-4138, the appellant indicated that 
she had been residing in Greece, that her pension had stopped in 
June 1996, that she received Survival Benefit Program payments and 
interest income, and that if she had received an overpayment, to 
advise her of that fact because she had not received any 
correspondence to that effect.  She also requested that her 
pension benefits be reinstated and enclosed a recent EVR.  

In two separate letters dated in February 1997, the RO notified 
the appellant of changes in her death pension benefits on the 
basis of additional income as reported on her January 1997 EVR and 
the DMC informed the appellant that she still owed $2,680.00 of 
the overpayment.  In a March 1997 response, the appellant 
requested an audit of her file as the reduction in her pension was 
causing her severe financial hardship.

In a letter dated March 27, 1997, the RO furnished the appellant 
with an audit of her account, showing that she still owed $2,296 
and that it would continue to withhold $192.00 a month until the 
debt was repaid.  In a VA Form 21-4138 dated April 14, 1997 and 
received by the RO on May 22, 1997, the appellant disputed the 
amount owed and added that, if there was in fact an overpayment, 
she requested a waiver of the overpayment due to financial 
hardship.

In a September 1997 decision, the Committee denied the appellant's 
request for a waiver on the basis that she had not filed the 
request for a waiver within the 180-day time limit.

In August 1999, the Board remanded the case for the RO to contact 
the DMC and obtain a copy of the letter notifying the appellant of 
her overpayment and right to request a waiver or, alteratively, 
verification of the date on which the notice of overpayment and 
the right to request a waiver were sent to the appellant.  

In September 2000, the VA DMC certified that the first notice of 
the overpayment in the amount of $3,702.00 and her right to 
request a waiver of the overpayment within 180 days was sent to 
the appellant on May 9, 1996.  This information was verified with 
a copy of the Central Accounts Receivable Online System screen 
printout and an explanation of the codes.  The DMC certification 
also indicated that the notice to the appellant was not returned 
as undeliverable due to a bad address.

The evidence shows that the DMC sent the appellant a letter on May 
9, 1996 informing her of the $3,702.00 overpayment, of her right 
to request waiver of recovery of the overpayment, and the time 
limit within which such waiver must be requested.  The letter was 
sent to her address of record.  There was no indication that it 
was returned as undeliverable.  The address to which the letter 
was sent is the same as that on her April 1996 and February 1997 
EVR's and her VA Form 21-4138 dated in January 1997, in which she 
indicated that her pension payments had stopped in June 1996.  

The appellant contends that she did not receive the May 9, 1996 
letter from the DMC, informing her of the overpayment and her 
rights to request a waiver of recovery.  There is no evidence that 
the notification to the appellant of her indebtedness was not 
received by her or was received beyond the time customarily 
required for mailing a response.  The law presumes the regularity 
of the administrative process absent clear evidence to the 
contrary.  Warfield v. Gober, 10 Vet. App. 483 (1997).  Therefore, 
the Board must presume that the claimant received the letter and 
was properly notified of her right to request a waiver.  See Jones 
v. West, 12 Vet. App. 101 (1998) (presumption of regularity 
attaches to the mailing of notice to the latest address of 
record); Hyson v. Brown, 5 Vet. App. 262, 264-65 (1993) (the 
presumption of regularity does not attach when notice is returned 
as undeliverable).  

The Board acknowledges that the appellant indicated that she was 
living in Greece at the time.  But the Board emphasizes that it is 
the claimant's burden to keep VA apprised of her whereabouts.  If 
she does not do so, "there is no burden on the part of VA to turn 
up heaven and earth to find [her]."  Hyson, 5. Vet. App. at 265.  
In cases in which the law and not the evidence is dispositive, a 
claim for VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6. Vet. App. 426, 
430 (1994).  The appellant was required to file a request for 
waiver of recovery of the indebtedness within 180 days of 
notification that such indebtedness existed.  The VA did not 
receive her first request for waiver of recovery of the 
overpayment until May 22, 1997, more than 180 days after May 1996 
notice of indebtedness and her right to request a waiver.  
Therefore, the appellant's waiver request must be denied as a 
matter of law.


ORDER

As the request for waiver of the recovery of an overpayment of 
death pension benefits in the amount of $3,702 was not timely 
filed, the appeal is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



